            Case 2:18-cv-00525-RSL Document 211-1 Filed 03/25/21 Page 1 of 2




 1                                                               The Honorable Robert S. Lasnik
 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE
 7
     ADRIENNE BENSON and MARY                      Case No. 18-cv-00525-RSL
 8
     SIMONSON, individually and on behalf of all
 9   others similarly situated,                    [PROPOSED] ORDER GRANTING
                                                   PLAINTIFFS’ MOTION TO COMPEL
10                                                 PRODUCTION OF DOCUMENTS
                          Plaintiffs,
                                                   RESPONSIVE TO PLAINTIFFS’ RFP
11                                                 NO. 14
           v.
12
     DOUBLE DOWN INTERACTIVE, LLC, a
13
     Washington limited liability company, and
14   INTERNATIONAL GAME TECHNOLOGY, a
     Nevada corporation.
15

16                        Defendants.

17

18

19

20

21

22

23

24

25

26

27
     [PROPOSED] ORDER GRANTING PLS’                                      EDELSON PC
     MOTION TO COMPEL                                  350 N LaSalle Street, 14th Floor, Chicago, IL 60654
     CASE NO. 18-CV-525 - i                                  Tel: 312.589.6370 • Fax: 312.589.6378
            Case 2:18-cv-00525-RSL Document 211-1 Filed 03/25/21 Page 2 of 2




 1                                    [PROPOSED] ORDER

 2      Plaintiffs’ motion is GRANTED. DoubleDown is ORDERED to complete production of

 3   documents responsive to RFP No. 14 within seven (7) days of this Order.

 4

 5   IT IS SO ORDERED.

 6

 7         DATED this _____ day of ___________, 2021.

 8
                                              ___________________________________
 9                                            ROBERT S. LASNIK
10                                            UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     [PROPOSED] ORDER GRANTING PLS’                                        EDELSON PC
     MOTION TO COMPEL                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
     CASE NO. 18-CV-525 - 1                                    Tel: 312.589.6370 • Fax: 312.589.6378
